DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 2/11/2021.  Claim 4 is withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered, Claims 1-3, 5, 10, 12, 28 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 10, 11, 28 are rejected under 35 U.S.C. 103(1) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Shitaba (US 2016/0285102), Jiang (US 2014/0186694), Ikeda (US 2011/0281161), Hattori (US 6409984), Sikha (US 2016/0013480).
Refer to figure 4.  Regarding claim 1, Pan discloses a method of forming a rechargeable battery, the method comprising:
forming a cathode material bilayer structure on a surface of a cathode current collector, wherein the cathode material bilayer structure comprises a lower portion composed of first particles having a first particle size and an upper portion composed of second particles having a second particle size that is less than the first particle size;
wherein the forming the cathode material bilayer structure comprises a slurry-based deposition process [0092], 
wherein the lower portion of the cathode material bilayer structure forms an interface with the cathode current collector [0156],
forming an solid-state electrolyte [0067] on the smoothed topmost surface of the upper portion of the cathode material bilayer;
and forming an anode current collector above the electrolyte.
Regarding claim 1 “forming an solid-state electrolyte having a thickness of less than 5 um”, Pan discloses the polymer gel electrolyte has a thickness between 1 um and 10 um [0068].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 2, further comprising forming an anode region between the electrolyte and the anode current collector.
Regarding claim 5, wherein the cathode material bilayer structure has a thickness of greater than 5 um [0157].
Regarding claim 10, wherein the first particle size of each first particle is from 10 um to 100 um, and the second particle size of each second particle is less than 0.1 um, refer to [0148], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 1 “the curing step is performed at a temperature of from 50C to 100C and below atmospheric pressure”, Sikha teaches forming slurries to form a multi-layer cathode (Abstract).  Sikha teaches the first slurry mixture may be exposed to an optional drying process to remove liquids, for example, solvents, present in the slurry mixture.  The drying process may comprise heated gas, a vacuum drying process [0051].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to drying the slurry after the first layer of Pan at an appropriate temperature and vacuum pressure, as taught by Sikha, for the benefit of removing all the solvent prior to adding the second layer slurry.

Regarding claim 1, wherein at least one of the first particles and the second particles are single crystalline particles, regarding claim 28, both of the first particles and the second particles are composed of single crystalline particles.  Sano teaches active material particles comprising single crystallites.  The single crystallites seem to make lithium ions more likely to diffuse into the crystal lattices and easier to insert and desorb [0222].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the particles of Pan single crystallites, as taught by Sano, for the benefit of having good lithium ion diffusion.
Regarding claim 1, Pan does not disclose the forming of the cathode material bilayer structure comprises a curing step, and a smoothing process, wherein the smoothing process is performed at least on the upper portion of the cathode material bilayer structure.  Pan discloses of using a slurry coating process to form the electrode [0092].  Shibata teaches making an electrode by coating a slurry and drying the coating, and then pressing the slurry with a roll press [0072].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a drying and a rolling step to the electrode of Pan, as taught by Shibata, for the benefit of forming a smooth, continuous surface between the electrode and an adjacent layer.  
It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
It is noted that applying the technique of Shitaba to the battery of Pan yields a predictable result of forming a smooth, continuous surface between the electrode and an adjacent layer.  
Regarding claim 1, Pan does not disclose a topmost surface to the upper portion of the cathode material bilayer structure has a surface roughness of 2 um root mean square or less.  Jiang teaches the power characteristics (e.g., power retention, cycle life, and so forth) of each battery cell may depend, at least in part, on various parameters of the cathode active material. Example parameters of the cathode active material that can affect the power characteristics include the chemical composition of the cathode active material, as well as the physical properties of the cathode (e.g., the porosity and surface roughness of the cathode active material when coated onto an electrode). For instance, the chemical composition of the cathode active material may be considered to affect the cathode's ability to undergo a particular electrochemical transformation, while the physical properties of the cathode active material may be considered to affect the cathode's ability to intercalate (incorporate) and deintercalate (lose) lithium ions, which in turn can affect lithium ion availability for the electrochemical transformation [0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the surface roughness of the cathode, as taught by Jiang, for the benefit of adjusting the cathode’s availability to intercalate and deintercalate.
Regarding claim 1, Pan does not disclose wherein the lower portion of the cathode material bilayer structure has an upper surface having a surface roughness of greater than 2 um root mean square.  Ikeda teaches a battery electrode having a surface roughness between 2.5 um to 42 um [0069].  The surface roughness contributes to adhesion between the active material layer and its layer above it, the insulating particle-containing layer [0070].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lower portion of the cathode material bilayer structure to have an upper surface having a particular surface roughness for the benefit of forming a good adhesion to the upper portion.
Regarding claim 7, wherein the first particles are annealed particles having a first microstructure that is selected from a greater than 50 % octahedrally coordinated microstructure, and a 50 % or less under-developed octahedrally coordinated microstructure, and the second particles are annealed particles having a second microstructure that differs from the first microstructure and is selected from a greater than 50 % octahedrally coordinated microstructure, and a 50 % or less under-developed octahedrally coordinated microstructure, Hattori teaches cathode active material particles, and annealing them to increase the average particle diameter thereof to between about 1 and 5 micrometers and adjust the specific surface area thereof to between about 2 and 10 m.sup.2 /g. The spinel-type lithium manganese complex oxide exhibits a large charge-discharge capacity and excellent charge-discharge cycle characteristics.  The annealing temperature is 800 C (see Table 1).  
The instant Specification states:
[0034] In some embodiments, the first particles 12 may be annealed (700°C or greater) prior to binding and being used in the slurry deposition process. In such an embodiment, the first particles 12 have a substantially (i.e., greater than 50 percent) octahedrally coordinated microstructure.   [0042] In some embodiments, the second particles 16 may be annealed (700°C or greater) prior to binding and being used in the slurry deposition process. In such an embodiment, the second particles 16 have a substantially (greater than 50 percent) octahedrally coordinated microstructure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to anneal the particles of Pan, as taught by Hattori, for the benefit of increasing the surface area for reaction availability.
	
The annealing process of Hattori would yield the crystal structure as claimed in claim 1.  MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Ikeda (US 2011/0281161) as applied to claim 1, in view of Whitacre (US 6558836).
Regarding claim 3, Pan does not disclose wherein the forming the anode region comprises depositing an anode material on the electrolyte prior to forming the anode current collector.  Pan discloses a lithium anode [0154].  Whitacre teaches depositing a lithium metal anode on an electrolyte layer (5:1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lithium metal anode on the electrolyte of Pan, as taught by Whitacre, since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc., 550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
The combination would yield predictable results of forming an anode.


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Ikeda (US 2011/0281161) as applied to claim 1, in view of Bachrach (US 2011/0129732).
Regarding claim 12, Pan does not disclose further comprising forming a conformal layer of a dielectric material on a topmost surface of the upper portion of the cathode material bilayer structure.  Bachrach teaches using a dielectric layer as a separator layer to prevent direct electrical contact between the components in the anode structures and the cathode structures [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a dielectric layer as a separator layer, as taught by Bachrach, for the benefit of preventing direct electrical contact between the components in the anode structures and the cathode structures.

Response to Arguments
The arguments filed 3/28/2022 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724